Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Toshiaki et al. (JP 2016129465 A) being the closes prior art discloses as discussed above a welding torch having a motor held by a motor holder (housing) having a heat sink attached to opposite sides of the motor holder to facilitate cooling of the motor. Toshiaki et al. fails to teach or suggest “the first cooler and the second cooler are connected in a state in which respective mating surfaces of the first cooler and the second cooler are in contact with each other, entire side surfaces including the first side surface, the second side surface, the third side surface, and the fourth side surface, and the entire back surface are covered by sandwiching the motor between the first cooler and the second cooler, the first outflow port and the second inflow port open in a direction crossing the shaft of the motor and are connected to each other directly or indirectly in the direction crossing the shaft of the motor, and the cooling fluid flows from the first inflow port to the second outflow port via the first flow passage, the first outflow port, the second inflow port, and the second flow passage in this order” as required of independent claim 1. There are no obvious reasons to modify Toshiaki et al. to meet the required missing features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761